DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. According to claim 1 Deflection device is not a single element and therefore it is indefinite what curvature claim talks about.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalgleish US 20120069342 A1.

Regarding claims 1, 10  Dalgleish teaches
1. (Currently amended) A deflection device(26+36) for a lidar sensor(fig. 2- 3), the deflection device comprising: 
an optical main element(26) configured to receive light from a radiation generating device(19) of the lidar sensor(fig. 2-3); and 
at least one optical placement element(26 contains plurality of the mirros elements), wherein: 
the deflection device(26) is configured to  illuminate a plurality of image points of a field of view (fgi. 1)of defining a detection region of the lidar sensor in a defined fashion[0042], and 
a defined number of image points of the field of view is placeable in a defined fashion using the at least one optical placement element.  [0042]

9. (Currently amended) A lidar sensor, comprising: 
a radiation generating device(19); and 
configured to transmit radiation from said radiation generating device to illuminate a plurality of image points of a field of view defining a detection region of the lidar sensor, (fig. 4)
the deflection device including an optical main element configured to illuminate image points of the field of view(fig. 4 one of the elements 30 from fig. 2); and 
at least one optical placement element(another element 30), 
wherein ,  a defined number of image points of the field of view is placeable in a defined fashion, relative to the image points illuminated by the optical main element, using the at least one optical placement element.  (fig. 2, 4[0042])

10. (Currently amended) A method for producing a deflection device for a lidar sensor, the method comprising: 
providing an optical main element; and (fig. 2)
providing at least one optical placement element, (fig. 2)
wherein: the at least one optical placement element is arranged in relation to the optical main element such that a defined field of view defining a detection region of the lidar sensor is able to be  illuminated using the deflection device; (fig. 2)and 3MIIB Docket No. 2178-1956 Bosch Reference: R362453 
a defined number of image points of the field of view is placeable in a defined manner using the at least one optical placement element.(fig. 2 with fig. 8a)



3. (Previously presented) The deflection device as claimed in claim 1, wherein a horizontal extent of the field of view is expandable using the at least one optical placement element.  (fig. 2)[0080-0081]

5. (Previously presented) The deflection device as claimed in claim 1, wherein the at least one optical placement element is one of a reflective, a refractive, or a diffractive optical element.  (DMD)

6. (Previously presented) The deflection device as claimed in claim 5, wherein the deflection device has at least one of a reflective, a refractive, and a diffractive optical placement element.  (DMD)

7. (Currently amended) The deflection device as claimed in claim 1, wherein the deflection device exhibits  properties for the placement of image points of the field of view in a defined fashion only from a defined distance between the deflection device and the field of view.  (implicit according to fig. 4 between 26 and  imaging object lens 36 is present which indicates that the light will have some effective focusing length and after that the beam will diverge and degrade the performance.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalgleish US 20120069342 A1..
Regarding claim 4 Dalgleish does not explicitly teach
4. (Previously presented) The deflection device as claimed in claim 1, wherein image points of the field of view, which are placed using the at least one optical placement element, are formed so as to be elongate.  
But teaches 
On the Fourier plane, this sub-array corresponds to the region where all the light scattered at angle (.theta.,.phi.) falls. FIG. 12 illustrates an ON-region 260 in an array of mirror elements of a DMD 232 in relation to a scattering angle range to provide an example of how the array of mirror elements can be divided into specific two dimensional sub-arrays, or regions, corresponding to specific scattering angle ranges. Mirror elements in the ON-region are shaded to indicate they are in the transmit mode while unshaded regions correspond to mirror elements in the blocking mode, constituting an OFF-region. 
It is clear matter of the design choice how to activate mirrors to obtain one or the other pattern.  For example fig. 8A show one of the patterns which can be a straight line pattern, or even some regions of the 8a can be considered as a straight line. And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Dalgleish in order to any desired pattern of the illuminated area.



Regarding claim 8 Dalgleish does not explicitly teach
8. (Currently amended) The deflection device as claimed in claim 7, wherein the defined distance between the deflection device and the field of view is approximately ten times  a geometric diameter of the deflection device.  
But clearly teaches that deflection device comprises of the lens(36) which has some curvature
It is obvious matter of design choice to chose the lens with specific diameter which is approximately 10 times of the defined distance between the deflection device as it is simple matter of the design to optimize the field of view parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645